CULPEPPER, Judge.
For the reasons assigned in the companion case of LeDay, Jr. v. New York Fire & Marine Underwriters, Inc., et al., La.App., 203 So.2d 562, in which separate judgment has been rendered by us this date, the judgment appealed in the instant case is reversed and set aside.
It is now ordered, adjudged and decreed that there be judgment herein in favor of the plaintiff, Betty Jane Thomas, and against the defendants, New York Fire & Marine Underwriters, Inc. and Dr. Robert B. Thompson, jointly, severally and in solido for the sum of $250 in general damages, plus $75 for medical expense incurred, together with legal interest thereon from date of judicial demand until paid.
It is further ordered that the defendants pay all costs in the lower court, as well as the costs of this appeal.
Reversed and rendered.